DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: figs. 1-8, 14-15 claims 1-20 in the reply filed on 12/15/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10375944 in view of Wilson ( US 2018/0279597)
The instant application (independent claims) requires an elongate body, a door, and a convertible carrier including at last one cross bar clamp which is found in the ‘944 patent claims 1 and 12.
The ‘944 patent does not require a plurality of detent mechanisms cooperatively disposed on adjacent ones of the tubular segments configured to allow the tubular segments to be releasably securable relative to each other.
However, the detents are well known in the art, Wilson teaches a convertible carrier for fishing rods (abstract and figs.), the carrier comprising: 
an elongate body (102, 104, 105, 106) portion having a first end (end of 102 at 103), a second end (106), and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.), the outer housing including a plurality of telescoping tubular segments (106, 105 
a plurality of detent mechanisms (107) cooperatively disposed on adjacent ones of the tubular segments (see fig. 1, 2, 5), configured to allow the tubular segments to be releasably securable relative to each other (para 0019).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the ‘944 include a plurality of detents, as taught by Wilson, in order to lock the telescoping segments together and affix the carrier in a telescoped position (para 0019 of Wilson).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0279597) in view of Hepworth et al. (US 5341590, cited in parent case, hereafter referred to as Hepworth), Garcia (US 2002/0178642, cited in parent case), and Duncan (US 2007/0113463, cited in parent case) or alternatively Boyes (US 2018/0132584, cited in parent case).
For claim 1, Wilson teaches a convertible carrier for fishing rods (abstract and figs.), the carrier comprising: 
an elongate body (102, 104, 105, 106) portion having a first end (end of 102 at 103), a closed second end (106), and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.), the outer housing including a plurality of telescoping tubular segments (106, 
a plurality of detent mechanisms (107) cooperatively disposed on adjacent ones of the tubular segments (see fig. 1, 2, 5), configured to allow the tubular segments to be releasably securable relative to each other (para 0019); 
a door (103) disposed at the first end of the body portion (see figs. 2, 4-5), the door configured to selectively permit access to the interior of the body portion (moving 103 out of the way, from the position in fig. 2, allows access to the interior of the body portion); and 
Wilson teaches a closed second end (106) and teaches door (103), however, if for any reason applicant disagrees then Hepworth teaches a convertible carrier for fishing rods (abstract and figs.) comprising: an elongate body portion having a first end (see figs. first end where the door 7 is), a closed second end (2, 3, closed as per figs.), and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.), a door disposed at the first end of the body portion (7, figs.), the door configured to selectively permit access to the interior of the body portion (see figs.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a closed second end on the fishing rod carrier of Wilson, as taught by Hepworth, in order to protect the rod from the elements.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a door one the first end of the fishing rod carrier of Wilson, as taught by Hepworth, in order to completely cover the rod and reel and protect it from the elements.
Garcia teaches a convertible carrier for fishing rods (see abstract and figs.) wherein the carrier includes at least one crossbar clamp (68, 70, see fig. 1) wherein the carrier is convertible between a mounted configuration, in which the at least one crossbar clamp is coupled to the body portion and couples the body portion to a crossbar of a vehicle rack, and a portable configuration, and the at least 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth, such that it includes a crossbar clamp, as taught by Garcia, in order to allow for the attachment of the carrier to car for transport (para 0048 of Garcia).
Duncan teaches a carrier for fishing rods (abstract and figs.) wherein the carrier comprises a tubular lining disposed in the hollow interior, wherein the tubular lining comprises an elastic material (para 0014) configured to protect a fishing rod housed therein (para 0021 0023).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth and Garcia such that it includes a liner, as taught by Duncan, in order to protect and further encase the fishing rod from the elements and such that the carrier is puncture proof and resistant to cuts from fishing hooks for instance (para 0023 of Duncan).
The combination of Wilson, Hepworth, Garcia, and Duncan results in wherein an effective length of the tubular lining is configured to change as the tubular segments of the main body are extended and collapsed (each of the tubular segments of Wilson being individually lined with the lining of Duncan) and a portable configuration, in which the elongate body portion is collapsed one crossbar clamp is stowed in the carrier (collapsed configuration of Wilson and the clamp of Garcia can be stowed inside of it).
Alternatively: Boyles teaches a convertible carrier (abstract and figs.) for fishing rods (rods can be put inside the carrier of Boyles) having an elongate body and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.) the outer housing including a plurality of telescoping segments (see figs. and abstract, the telescoping segments 1A, 2A, 3A, 4A, 5A), 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth and Garcia such that it includes a liner, as
further taught by Boyles, in order to protect and further encase the fishing rod from the elements and such that the carrier is resistant to wear and tear (para 0064 of Boyles).

For claim 11, Wilson teaches a convertible carrier for fishing rods (abstract and figs), the carrier comprising: 
an elongate body (104, 105, 106) portion having a plurality of telescoping tubular segments (104, 105, 106), each segment disposed adjacent to at least one other segment (see figs.), such that an effective length of the body portion is selectively variable (see figs.);
 a plurality of detent mechanisms (107 para 0019-0029) cooperatively disposed on a respective external surface of each of the adjacent tubular segments and configured to allow the tubular segments to be releasably securable relative to each other (see figs., para 0019-0020); 
a housing (102) coupled to an open end of the elongate body portion (see fig. 5), the housing having a larger perimeter than each of the tubular segments (see fig. 5); 

Wilson teaches a door, however, if for any reason applicant disagrees then Hepworth teaches a convertible carrier for fishing rods (abstract and figs.) comprising: an elongate body portion having a first end (see figs. first end where the door 7 is), a closed second end (2, 3, closed as per figs.), and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.), a door disposed at the first end of the body portion (7, figs.), the door configured to selectively permit access to the interior of the body portion (see figs.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a door one the first end of the fishing rod carrier of Wilson, as taught by Hepworth, in order to completely cover the rod and reel and protect it from the elements.
Garcia teaches a convertible carrier for fishing rods (see abstract and figs.) wherein the carrier includes at least one crossbar clamp (68, 70, see fig. 1) selectively attachable to the elongate body portion (see fig. 1),
wherein the carrier is convertible between a mounted configuration, in which the at least one crossbar clamp is coupled to the body portion and couples the body portion to a crossbar of a vehicle rack, and a portable configuration, and the at least one crossbar clamp is stowed in the carrier (see para 0048, 70 attaches to a vehicle portion, can be attached to a cross bar OR 70 can be attached to the case and 60 to a crossbar, the clamp 68/70 can be stowed inside the case).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth, such that it includes a crossbar clamp, as taught by Garcia, in order to allow for the attachment of the carrier to car for transport (para 0048 of Garcia).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth and Garcia such that it includes a liner, as taught by Duncan, in order to protect and further encase the fishing rod from the elements and such that the carrier is puncture proof and resistant to cuts from fishing hooks for instance (para 0023 of Duncan).
The combination of Wilson, Hepworth, Garcia, and Duncan results in wherein an effective length of the tubular lining is configured to change as the tubular segments of the main body are extended and collapsed (each of the tubular segments of Wilson being individually lined with the lining of Duncan) and a portable configuration, in which the elongate body portion is collapsed one crossbar clamp is stowed in the carrier (collapsed configuration of Wilson and the clamp of Garcia can be stowed inside of it).
Alternatively: Boyles teaches a convertible carrier (abstract and figs.) for fishing rods (rods can be put inside the carrier of Boyles) having an elongate body and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.) the outer housing including a plurality of telescoping segments (see figs. and abstract, the telescoping segments 1A, 2A, 3A, 4A, 5A), such that the body portion is axially collapsible and extendable (see figs.); and 
an inner lining (either 403 or 404 para 0064) coupled the elongate body portion (fig. 5) and configured such that an elongate object stowed within the body portion is separated from the tubular segments by the inner lining), wherein the lining comprises an elastic material (para 0064) wherein an effective length of the tubular lining is configured to change as the segments of the main body are 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth and Garcia such that it includes a liner, as
further taught by Boyles, in order to protect and further encase the fishing rod from the elements and such that the carrier is resistant to wear and tear (para 0064 of Boyles).

For claim 16, Wilson teaches a convertible carrier for fishing rods (abstract and figs.), the carrier comprising: 
an elongate body (104, 105, 106) portion having a plurality of telescoping tubular segments (104, 105, 106), each segment disposed adjacent to at least one other segment (see figs.), such that an effective length of the body portion is selectively variable (see figs.);
a plurality of detent mechanisms (107 para 0019-0029) cooperatively disposed on a respective external surface of each of the adjacent tubular segments and configured to allow the tubular segments to be releasably securable relative to each other (see figs., para 0019-0020); 
a housing (102) coupled to an open end of the elongate body portion (see fig. 5), the housing having a larger perimeter than each of the tubular segments (see fig. 5); 
a door pivotably (103) coupled to the housing (see figs.) and configured to control access to an interior of the housing and the elongate body portion(moving 103 out of the way, from the position in fig. 2, allows access to the interior of the body portion);  and 
Wilson teaches a door, however, if for any reason applicant disagrees then Hepworth teaches a convertible carrier for fishing rods (abstract and figs.) comprising: an elongate body portion having a first 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a door one the first end of the fishing rod carrier of Wilson, as taught by Hepworth, in order to completely cover the rod and reel and protect it from the elements.
Garcia teaches a convertible carrier for fishing rods (see abstract and figs.) wherein the carrier includes at least one crossbar clamp (68, 70, see fig. 1) 
wherein the carrier is convertible between a mounted configuration, in which the at least one crossbar clamp is coupled to the body portion and couples the body portion to a crossbar of a vehicle rack, and a portable configuration, and the at least one crossbar clamp is stowed in the carrier (see para 0048, 70 attaches to a vehicle portion, can be attached to a cross bar OR 70 can be attached to the case and 60 to a crossbar, the clamp 68/70 can be stowed inside the case).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of Wilson as modified by Hepworth, such that it includes a crossbar clamp, as taught by Garcia, in order to allow for the attachment of the carrier to car for transport (para 0048 of Garcia).
Duncan teaches a carrier for fishing rods (abstract and figs.) wherein the carrier comprises an elastic lining (para 0014)  formed as a single piece (claim 1, unitary compartment lining, only one piece of lining is disclosed) coupled the elongate body portion (para 0014) and configured such that an elongate object stowed within the body portion is separated from the tubular segments by the inner lining (a lining will function to separate those elements).

The combination of Wilson, Hepworth, Garcia, and Duncan results in wherein an effective length of the tubular lining is configured to change as the tubular segments of the main body are extended and collapsed (each of the tubular segments of Wilson being individually lined with the lining of Duncan) and a portable configuration, in which the elongate body portion is collapsed one crossbar clamp is stowed in the carrier (collapsed configuration of Wilson and the clamp of Garcia can be stowed inside of it).
Alternatively: Boyles teaches a convertible carrier (abstract and figs.) for fishing rods (rods can be put inside the carrier of Boyles) having an elongate body and an outer housing defining a hollow interior extending axially from the first end to the second end (see figs.) the outer housing including a plurality of telescoping segments (see figs. and abstract, the telescoping segments 1A, 2A, 3A, 4A, 5A), such that the body portion is axially collapsible and extendable (see figs.); and 
An elastic lining (either 403 or 404 para 0064) formed as a single piece (single piece 403 or 404) coupled the elongate body portion (fig. 5) and configured such that an elongate object stowed within the body portion is separated from the tubular segments by the inner lining), wherein an effective length of the tubular lining is configured to change as the segments of the main body are extended and collapsed (either 403 or 404, para 0064, for instance 403 attached to the individual telescoping segments the length will change as it is telescoped, or 404 the flexible sleeve to fit various objects is another lining which would be scrunched up when retracted and stretch when extended, fig. 5 for instance).

further taught by Boyles, in order to protect and further encase the fishing rod from the elements and such that the carrier is resistant to wear and tear (para 0064 of Boyles).
Modified Wilson (both Duncan and Boyles) are silent about the lining being attached to the body at only first and second ends of the lining.
 It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the lining attachment of Duncan or Boyles with one wherein the lining is only attached at the ends, to cost effectively attach the lining since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). There are a finite number of ways a lining can be attached to the interior of the device and applicant give no criticality to this type of attachment.

For claim 2, modified Wilson further teaches the body portion further comprising a hollow housing disposed at the first end and enlarged relative to the tubular segments, such that the housing is configured to enclose a reel coupled to a fishing rod disposed in the carrier (see fig. 6 of Hepworth).
For claim 5, modified Wilson further teaches a carrying strap (4 of Hepworth or 30 of Duncan or 66/62 of Garcia) removably attachable to an exterior of the body portion (Col. 1, lines 60-67 of Hepworth), wherein the carrying strap is coupled to the exterior of the body portion when the carrier is in the portable configuration (see figs. of Hepworth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of modified Wilson, further include a carrying strap, as further taught be Hepworth, in order to allow a user to easily carry the case.

For claims 7, 14, 19, modified Wilson further teaches wherein the tubular lining comprises a rubber sleeve (para 0064 of Boyles).
Modified Wilson is silent about the tubular lining comprising a latex rubber sleeve.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sleeve of modified Wilson from latex rubber, in order to prove sufficient elasticity to the sleeve from a readily available commercial rubber and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
For claims 8 and 15, Modified Wilson further teaches wherein the tubular lining is formed as a single piece having a first end and a second end (single piece as per claim 1 of Duncan or single piece 403 or 404 as per fig. 5 of Boyles).
Modified Wilson (both Duncan and Boyles) are silent about the lining being attached to the body at only first and second ends of the lining.
 It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the lining attachment of Duncan or Boyles with one wherein the lining is only attached at the ends, to cost effectively attach the lining and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). There are only a finite number of ways a lining can be attached to the interior of the device and applicant give no criticality to this type of attachment.

	For claim 18, modified Wilson teaches wherein the tubular lining is held in tension when the carrier is in both the mounted and the portable configurations (in the same manner as applicant’s latex rubber the rubber or pvc of Boyles or Duncan can be held in tension in both configurations).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0279597) in view of Hepworth et al. (US 5341590, cited in parent case, hereafter referred to as Hepworth), Garcia (US 2002/0178642, cited in parent case), and Duncan (US 2007/0113463, cited in parent case) or alternatively Boyes (US 2018/0132584, cited in parent case), as applied to claim 1 above, in further view of Rienzo (US 2007/0266616, cited in parent case).
For claim 3, modified Wilson is silent about wherein the door further comprises at least one clip configured to selectively retain the at least one crossbar clamp when the carrier is in the portable configuration.
Rienzo teaches a carrier/holder for fishing rods (abstract and figs.) the holder including a door (32) comprising at least one clip (36, see fig. 3 for instance) clip is configured to selectively retain the at least one crossbar clamp when the carrier is in the portable configuration (the end of clip 36 can be attached to a crossbar clamp, can retain a clamp).
.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0279597) in view of Hepworth et al. (US 5341590, cited in parent case, hereafter referred to as Hepworth), Garcia (US 2002/0178642, cited in parent case), and Duncan (US 2007/0113463, cited in parent case) or alternatively Boyes (US 2018/0132584, cited in parent case), as applied to claim 1 above, in further view of Clewes et al. (US 5992717, cited in parent case, hereafter referred to as Clewes).
For claim 4, modified Wilson is silent about wherein each of the tubular segments comprises a respective keyhole slot configured to receive the at least one crossbar clamp therein.
Clewes teaches a fishing pool carrier/holster (abstract and figs.) wherein a keyhole slot is configured to receive  the at least one crossbar clamp therein (28 and 30 holding 32, the keyhole slot can hold a crossbar clamp). Clewes teaches that keyhole slot mounting mechanisms are known in the fishing arts.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the carrier of modified Wilson such that it includes a keyhole slot, as taught by Clewes, on each tubular segment, in order to allow for the attachment of the clamp to the fishing rod carrier. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to the state of the art of fishing rod holders as well as vehicle mounting racks for fishing rods.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619